DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4, 6-9, 11, 13-19, 22, 23, 26, 29-33, and 43-44) in the reply filed on 05/05/2021 is acknowledged.
Claims 34, 35, 40, 42, and 45-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/05/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 14-16, and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
outer housing—for the present purposes of examination.
Claim 6 recites the limitation “a pair of guides [...]” which renders the claim indefinite because it is unclear whether this is the same or different as the at least one guide previously recited in claim 3. For the present purposes of examination, they have been treated as the same. 
Claim 6 recites the limitation “two coupling members [...]” which renders the claim indefinite because it is unclear whether this is the same or different as the coupling member previously recited in claim 4. For the present purposes of examination, they have been treated as the same. 
Claim 6 recites the limitation “formed long each coupling member [...]” which renders the claim indefinite because the meaning is unclear. There appears to be a typographical error and the limitation has been interpreted as –formed along each coupling member—for the present purposes of examination.
Claim 7 recites the limitation “a single guide [...]” which renders the claim indefinite because it is unclear whether this is the same or different as the at least one guide previously recited in claim 3. For the present purposes of examination, they have been treated as the same. 
Claim 7 recites the limitation “a single coupling member [...]” which renders the claim indefinite because it is unclear whether this is the same or different as the coupling member previously recited in claim 4. For the present purposes of examination, they have been treated as the same. 

Claim 7 recites the limitation “the coupling member” in line 4 which renders the claim indefinite because it is unclear whether this limitation refers to the single coupling member recited in lines 2-3 of claim 7 or the coupling member recited in claim 4.
Claim 14 recites the limitation "the outer casing".  There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as –outer housing--.
Claim 30 recites the limitation "the outer casing".  There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as –outer housing--.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 13, 43, 17-19, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2009/0306515, December 10, 2009, hereinafter “Matsumura”) in view of Henriksen et al. (US 4,930,512 June 5, 1990, applicant submitted prior art via the IDS, hereinafter “Henriksen”).
Regarding claim 1, Matsumura discloses a probe handle accessory for use with a probe (“probe holding member (21)” abstract, Figs. 1-15 and corresponding descriptions) comprising: 
an outer housing (gripping portion 32, Fig. 6, re-produced below, and corresponding description, also see Fig. 1 and corresponding description e.g. [0042]) having a first hollow interior (“the gripping portion 32 is provided with a hole [...]” [0042]) and an outer surface for being gripped by a user (“while griping the griping portion 32 by hand” [0048]); 

    PNG
    media_image1.png
    527
    466
    media_image1.png
    Greyscale

an inner sleeve (attaching portion 31: 33, 34, Fig. 6 and corresponding description, also see Fig. 1 and corresponding description; examiner notes that although reference 31 is not labeled in Fig. 6, it includes references 33 and 34, e.g. see [0041]) that is disposed within the first hollow interior (“it is desirable to extend the gripping portion 32 so as to cover the outside of the attaching portion 31” [0042], Fig. 6 and corresponding description)  and moves axially therein (“Thereby, the probe 2 is disposed in a manner that the ultrasonics transmission and reception plane 27 is permitted to advance and retreat in the sliding direction of the attaching portion 31 (in an arrow 37 in FIG. 1).” [0042], Fig. 6 and corresponding description e.g. [0059], also see Fig. 1 and corresponding description), the inner sleeve having a second hollow interior that is configured to receive the probe and the inner sleeve is configured for securely holding the probe in place within the second hollow interior (“an attaching portion 31 to which the probe 2 is detachably attached [...] The attaching portion 31 is formed by including a stage portion 33 in a flat plate and a pair of catching members 34 provided while standing up from the upper face of the stage portion 33 and facing each other as shown in FIG. 4 (A). The two catching members 34 are for holding the casing 25 of the probe 2 by catching as shown in FIG. 4 (B) and on the opposing inner faces a plurality of protuberances 35 are formed for engaging with the plurality of the protuberances 28 of the casing 25. Although not illustrated in the drawing, at a portion in the stage portion 33 between the pair of the catching members 34, a through hole is provided which permits insertion of the probe 2. When the probe 2 is passed through the through hole and attached in the attaching portion 31, the ultrasonics transmission and reception plane 27 of the transducer portion 26 is designed to protrude by a predetermined amount from the bottom plane of the stage portion 33.” [0041]); and 
at least one spring that is coupled to the outer housing and to the inner sleeve and configured to apply a force to the inner sleeve in a distal direction for maintaining the probe in position against a surface of interest during examination thereof, while permitting axial movement of the inner sleeve within the outer housing (“between a coupling member 43 on the upper face of the stage 33 and a fastening member 39 on the bottom face of the griping portion 32, a spring 40 energized in the compressing direction is disposed. Namely, since the stage 33 is energized by the spring 40 in the direction moving away from the griping portion 33, the probe 2 is energized in the direction of pressing the subject 1.” [0058], Fig. 6 and corresponding description).
Matsumura fails to disclose the spring being a constant force spring.
However, Henriksen teaches, in the same field of endeavor, at least one constant force spring (spring 50, Fig. 1 and corresponding description; also see “spring which has associated therewith a spring constant, the spring constant being essentially the same in the extended position and in the retracted position.” col. 3, ll. 10-15) that is coupled to the outer housing (outer housing 10, Fig. 1 and corresponding description) and to the inner sleeve (inner housing 20, Fig. 1 and corresponding description) and configured to apply a force to the inner sleeve in a distal direction for maintaining the probe in position against a surface of interest during examination thereof (Fig. 1, and corresponding description; col. 3, ll. 30-38; col.7, l. 53 – col. 8, l. 29), while permitting axial movement of the inner sleeve within the outer housing (Fig. 1 and corresponding description; col. 7, ll. 22-42, col. 7, l. 53- col. 8, l. 29).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the apparatus of Matsumura with the spring being a constant force spring as taught by Henriksen. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.) KSR, 550, U.S. at 417.

(“Thereby, a user friendly automated pressing device is realized that permits to eliminate influences of electromagnetic noises as well as permits to apply a stable pressing to a body surface of a subject via such as a motor and a spring.” abstract, Fig. 6 and corresponding description) comprising:
a probe having a head portion that is intended for placement against the body of interest (“an ultrasonic probe 2 is formed so as to include an ultrasonic transmission and reception plane arranged of a plurality of transducers for transmitting and receiving ultrasonics between a subject and the probe 2. The probe 2 is used by loading the same to an automated pressing device embodying features of the present invention and is permitted to automatically press the subject 1.” [0036]; also see transducer portion 26, Fig. 6 and corresponding description); 
a probe handle accessory for use with a probe (“probe holding member (21)” abstract, Figs. 1-15 and corresponding descriptions) comprising: 
an outer housing (gripping portion 32, Fig. 6, re-produced below, and corresponding description, also see Fig. 1 and corresponding description e.g. [0042]) having a first hollow interior (“the gripping portion 32 is provided with a hole [...]” [0042]) and an outer surface for being gripped by a user (“while griping the griping portion 32 by hand” [0048]); 

    PNG
    media_image1.png
    527
    466
    media_image1.png
    Greyscale

an inner sleeve (attaching portion 31: 33, 34, Fig. 6 and corresponding description, also see Fig. 1 and corresponding description; examiner notes that although reference 31 is not labeled in Fig. 6, it includes references 33 and 34, e.g. see [0041]) that is disposed within the first hollow interior (“it is desirable to extend the gripping portion 32 so as to cover the outside of the attaching portion 31” [0042], Fig. 6 and corresponding description)  and moves axially therein (“Thereby, the probe 2 is disposed in a manner that the ultrasonics transmission and reception plane 27 is permitted to advance and retreat in the sliding direction of the attaching portion 31 (in an arrow 37 in FIG. 1).” [0042], Fig. 6 and corresponding description e.g. [0059], also see Fig. 1 and corresponding description), the inner sleeve having a second hollow interior that is configured to receive the probe and the inner sleeve is configured for securely holding the probe in place within the second hollow interior (“an attaching portion 31 to which the probe 2 is detachably attached [...] The attaching portion 31 is formed by including a stage portion 33 in a flat plate and a pair of catching members 34 provided while standing up from the upper face of the stage portion 33 and facing each other as shown in FIG. 4 (A). The two catching members 34 are for holding the casing 25 of the probe 2 by catching as shown in FIG. 4 (B) and on the opposing inner faces a plurality of protuberances 35 are formed for engaging with the plurality of the protuberances 28 of the casing 25. Although not illustrated in the drawing, at a portion in the stage portion 33 between the pair of the catching members 34, a through hole is provided which permits insertion of the probe 2. When the probe 2 is passed through the through hole and attached in the attaching portion 31, the ultrasonics transmission and reception plane 27 of the transducer portion 26 is designed to protrude by a predetermined amount from the bottom plane of the stage portion 33.” [0041]); and 
at least one spring that is coupled to the outer housing and to the inner sleeve and configured to apply a force to the inner sleeve in a distal direction for maintaining the probe in position against a surface of interest during examination thereof, while permitting axial movement of the inner sleeve within the outer housing (“between a coupling member 43 on the upper face of the stage 33 and a fastening member 39 on the bottom face of the griping portion 32, a spring 40 energized in the compressing direction is disposed. Namely, since the stage 33 is energized by the spring 40 in the direction moving away from the griping portion 33, the probe 2 is energized in the direction of pressing the subject 1.” [0058], Fig. 6 and corresponding description).
Matsumura fails to disclose the spring being a constant force spring.
constant force spring (spring 50, Fig. 1 and corresponding description; also see “spring which has associated therewith a spring constant, the spring constant being essentially the same in the extended position and in the retracted position.” col. 3, ll. 10-15) that is coupled to the outer housing (outer housing 10, Fig. 1 and corresponding description) and to the inner sleeve (inner housing 20, Fig. 1 and corresponding description) and configured to apply a force to the inner sleeve in a distal direction for maintaining the probe in position against a surface of interest during examination thereof (Fig. 1, and corresponding description; col. 3, ll. 30-38; col.7, l. 53 – col. 8, l. 29), while permitting axial movement of the inner sleeve within the outer housing (Fig. 1 and corresponding description; col. 7, ll. 22-42, col. 7, l. 53- col. 8, l. 29).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the apparatus of Matsumura with the spring being a constant force spring as taught by Henriksen. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.) KSR, 550, U.S. at 417.

Regarding claim 2, Matsumura further discloses wherein the outer housing includes an enlarged portion at an open distal end for accommodating an enlarged transducer head of the probe (see transducer portion 26 in Figs. 3(A) and 6 and corresponding descriptions) and an opposite proximal end of the outering housing includes an opening for allowing passage of a cord associated with the probe (“One end of the cylinder 41 of such motive power transmission wire 23 is secured to the gripping portion 32 of the probe holding member 21. Namely, one end of the cylinder 41 is passed through a through hole 38 formed in a direction parallel to the extending direction of the slide rails 36 and is secured to the gripping portion 32 at both sides of the through hole 38 by fastening members 39 such as nuts. Then, one end of the inner wire 42 is secured to the upper face of the stage 33 by a coupling member 43.” [0044]; also see probe cable 29 in e.g. Figs. 1, 6 and corresponding description).
Regarding claim 3, Matsumura further discloses at least one guide along which the inner sleeve travels in an axial direction (“on the inner face of the hole grooves are formed for permitting sliding of the slide rails 36 of the attaching portion 31.” [0042]), the at least one guide being configured to define a degree of axial travel permitted by the inner sleeve within the outer housing (see arrow 37, Fig. 6 and corresponding description).
Regarding claim 4, Matsumura further discloses wherein the inner sleeve includes a coupling member that mates with the at least one guide for constraining lateral movement of the inner sleeve while permitting axial movement (slide rails 36, Fig. 6 and corresponding description).
Regarding claim 6, Matsumura further teaches wherein there are a pair of guides in the form of two guide rails disposed along inner surfaces of two opposing side walls of the outer housing (slide rails 121, Fig. 11A and corresponding description, e.g. [0080]: slide rails are formed on inner face of casing 120, i.e. inner surfaces of two opposing side walls of the outer housing) and there are two coupling members disposed along outer surfaces of opposing sides of the inner sleeve (“grooves slidably engaging with the slide rails 121 are provided on the circuit board portion 122 [i.e. outer surface of opposing sides of the inner sleeve]” [0080]), each guide rail having a pair of longitudinal grooves that receive complementary protrusions formed long each coupling member for securely coupling the inner sleeve to the outer housing (“on the inner face of the casing 120, two groove shaped slide rails 121 extending in the pressing direction are formed and grooves slidably engaging with the slide rails 121 are provided on the circuit board portion 122.” [0080]; also see direction of movement represented by arrow 37 in Fig. 11C and corresponding description).
Regarding claim 7, Matsumura further teaches wherein there is a single guide in the form of two guide rails disposed along a rear wall of the outer housing (slide rails 121, Fig. 11A and corresponding description, e.g. [0080]: slide rails are formed on inner face of casing 120, i.e. inner surfaces of two opposing side walls of the outer housing) and there is a single coupling member disposed along a rear wall of the inner sleeve (“grooves slidably engaging with the slide rails 121 are provided on the circuit board portion 122 [i.e. outer surface of opposing sides of the inner sleeve]” [0080]), the guide rail having a pair of longitudinal grooves that receive complementary protrusions formed long the coupling member for securely coupling the inner sleeve to the outer housing while permitting axial movement of the inner sleeve (“on the inner face of the casing 120, two groove shaped slide rails 121 extending in the pressing direction are formed and grooves slidably engaging with the slide rails 121 are provided on the circuit board portion 122.” [0080]; also see direction of movement represented by arrow 37 in Fig. 11C and corresponding description).
Regarding claims 8 and 22, Matsumura modified by Henriksen discloses the limitations of claim 1 as stated above. Henriksen further teaches wherein the at least one constant force spring is configured to apply an at least substantially fixed magnitude of force to the inner sleeve in the distal direction over a range of axial positions of the inner sleeve within the outer housing (spring which has associated therewith a spring constant, the spring constant being essentially the same in the extended position and in the retracted position.” col. 3, ll. 10-15). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the apparatus of Matsumura with the spring being a constant force spring, wherein the at least one constant force spring is configured to apply an at least substantially fixed magnitude of force to the inner sleeve in the distal direction over a range of axial positions of the inner sleeve within the outer housing as taught by Henriksen. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.) KSR, 550, U.S. at 417.
Regarding claim 13, Matsumura modified by Henriksen discloses the limitations of claim 1as stated above. Henriksen further teaches wherein the force being applied to the inner sleeve comprises an at least substantially constant force over a range of axial positions of the inner sleeve within the outer housing (spring which has associated therewith a spring constant, the spring constant being essentially the same in the extended position and in the retracted position.” col. 3, ll. 10-15). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the apparatus of Matsumura with the spring being a constant force spring, wherein the force being applied to the inner sleeve comprises an at least substantially constant force over a range of axial positions of the inner sleeve within the outer housing as taught by Henriksen. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.) KSR, 550, U.S. at 417.
Regarding claim 43, Matsumura modified by Henriksen further discloses wherein the at least one constant force spring is configured to move between a wound retracted position and an unwound extended position (“In the present embodiment, when the inner wire 86 is advanced in the left direction in FIG. 1 to loosen the pulling force, the spring 40 in the probe holding member 21 is expanded and the stage 33 is separated downward in FIG. 6 with respect to the griping portion 32.” [0059]; “Contrary, when the inner wire 86 is pulled in the rightward direction in FIG. 1, the spring 40 in the probe holding member 21 is compressed and the stage 33 is pulled upward in FIG. 6 with respect to the griping portion 32.” [0060]).

Regarding claim 18, Matsumura further discloses wherein the probe comprises an ultrasound probe (“an ultrasonic probe 2” [0036]) and the body of interest is tissue (“In ultrasonic diagnosis, while pressing (pressure application, pressure reduction) a biological tissue of a subject, elasticity information caused thereby in the tissue such as displacement, distortion or modulus of elasticity based thereon are computed, and these elasticity information is visualized and displayed as an elasticity image for serving diagnosis of, for example, benignancy and malignancy of a tumor in the tissue.” [0002], [0039]).
Regarding claim 19, Matsumura further discloses at least one guide along which the inner sleeve travels in an axial direction (“on the inner face of the hole grooves are formed for permitting sliding of the slide rails 36 of the attaching portion 31.” [0042]), the at least one guide being configured to define a degree of axial travel permitted by the inner sleeve within the outer housing (see arrow 37, Fig. 6 and corresponding description) and wherein the inner sleeve includes a coupling member that mates with the at least one guide for constraining lateral movement of the inner sleeve while permitting axial movement (slide rails 36, Fig. 6 and corresponding description).
(spring which has associated therewith a spring constant, the spring constant being essentially the same in the extended position and in the retracted position.” col. 3, ll. 10-15). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the apparatus of Matsumura with the spring being a constant force spring, wherein the at least one constant force spring is configured to maintain an at least substantially constant force to the probe while the probe is axially displaced due to longitudinal movement of the inner sleeve within the outer housing as taught by Henriksen. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.) KSR, 550, U.S. at 417.


Claims 9, 11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Henriksen as applied to claims 1, 8, 22, 17, and 22 above and further in view of Okawa et al. (US 2002/0062080, May 23, 2002, hereinafter “Okawa”).
Regarding claim 9, Matsumura modified by Henriksen discloses the limitations of claim 8 as stated above. Matsumura further discloses while the constant force spring is fixedly attached to the other of the inner sleeve and the outer housing (spring 40, Fig. 6 and corresponding description).

However, Okawa teaches, in the same field of endeavor, at least one pulley that is fixed to at least one of the inner sleeve and the outer housing (pulley 5 fixes to inner case 15, Fig. 1 and corresponding description). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Matsumura with at least one pulley that is fixed to at least one of the inner sleeve and the outer housing as taught by Okawa in order to impart adequate tension in a cost effective manner ([0021] of Okawa). 
Regarding claim 11, Matsumura modified by Henriksen and Okawa discloses the limitations of claim 9 as stated above. Okawa further teaches wherein the at least one constant force spring is wound about a coil that is associated with the at least one pulley (“The resilient means 23 is in constituted by a helical coil spring having one end connected to the longitudinally intermediate portion of the swingable arm 22 and the other end connected to the inner case 15 to ensure that the idler roller 21 is held in pressing contact with the drive belt 10 and that the drive belt 10 is maintained under its tensioned state.” [0060], see Fig. 1 and corresponding description). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Matsumura with wherein the at least one constant force spring is wound about a coil that is associated with the at least one pulley as taught by Okawa in order to impart adequate tension in a cost effective manner ([0021] of Okawa). 
Regarding claim 23, Matsumura modified by Henriksen discloses the limitations of claim 22 as stated above. Matsumura further discloses while the constant force spring is fixedly (spring 40, Fig. 6 and corresponding description).
Matsumura fails to disclose at least one pulley that is fixed to at least one of the inner sleeve and the outer housing and is wound about a coil associated with the at least one pulley.
However, Okawa teaches, in the same field of endeavor, at least one pulley that is fixed to at least one of the inner sleeve and the outer housing (pulley 5 fixes to inner case 15, Fig. 1 and corresponding description) and wherein the at least one constant force spring is wound about a coil that is associated with the at least one pulley (“The resilient means 23 is in constituted by a helical coil spring having one end connected to the longitudinally intermediate portion of the swingable arm 22 and the other end connected to the inner case 15 to ensure that the idler roller 21 is held in pressing contact with the drive belt 10 and that the drive belt 10 is maintained under its tensioned state.” [0060], see Fig. 1 and corresponding description)
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Matsumura with at least one pulley that is fixed to at least one of the inner sleeve and the outer housing and is wound about a coil associated with the at least one pulley as taught by Okawa in order to impart adequate tension in a cost effective manner ([0021] of Okawa).


Claims 14-15, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Henriksen as applied to claim 1 and 17 above and further in view of Lloyd (US 5,938,602 August 17, 1999, applicant submitted prior art via the IDS).
(“the separation interval between the griping portion 32 and the stage 33 in FIG. 1 is measured by an optical sensor such as of infrared rays and actual pressing conditions are detected based on the positional variation of the stage 33 with respect to the griping portion 32.” [0092]).
Matsumura fails to disclose at least two sensors.
However, Lloyd teaches, in the same field of endeavor, at least two sensors for detecting a position of an inner sleeve within an outer housing (at least two sensors 12 on outer housing 1 detect a position of inner sleeve 2 by detecting signals from transducer 23 on inner sleeve 2, Fig. 1 and corresponding description, col. 5, l. 56- col. 6, l. 12).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Matsumura with at least two sensors as taught by Lloyd in order to provide more robust sensing.
Regarding claim 15 and 31, Matsumura modified by Henriksen and Lloyd discloses the limitations of claim 14 as stated above except for wherein one sensor is disposed at a maximum extended position of the inner sleeve and another sensor is disposed at a maximum retracted position of the inner sleeve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the sensors, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 16, 32-33 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Henriksen and Lloyd as applied to claims 1, 14-15, 17, and 30-31 above and further in view of Holtz et al. (US 2010/0049192, February 25, 2010, hereinafter “Holtz”).
Regarding claims 16 and 32, Matsumura modified by Henriksen and Lloyd discloses the limitations of claim 15 as stated above but fails to disclose wherein the one sensor comprises a first switch that is closed by contact with the inner sleeve when the inner sleeve assumes the maximum extended position and the other sensor comprises a second switch that is closed by contact with the inner sleeve when the inner sleeve assumes the maximum retracted position.
However, Holtz teaches, in the same field of endeavor, using multiple switches to determine a position of a shaft, i.e. inner sleeve, within a catheter, i.e. outer housing (“The deployed electrode length could be determined based on the rotational position of the handle or based on the linear position of a shaft that controls deployed electrode length. A circuit incorporating a switch or multiple switches may be used to detect the rotary position of the handle or linear position of a shaft in the catheter and to indicate the corresponding deployed electrode lengths. A circuit incorporating a rotary switch or potentiometer may be used to determine the rotational position of the handle and indicate the corresponding deployed electrode length. A circuit incorporating a slide switch or potentiometer may be used to determine the linear position of a shaft in the catheter and indicate the corresponding deployed electrode length.” [0357]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Matsumura with wherein the one sensor comprises a first switch that is closed by contact with the inner sleeve when the a second switch that is closed by contact with the inner sleeve when the inner sleeve assumes the maximum retracted position as taught by Holtz. The rationale would have been the simple substitution of one known, equivalent element (e.g. position sensor) for another to obtain predictable results (obvious to substitute elements, devices, etc.) KSR, 550, U.S. at 417.
Regarding claim 33, Matsumura modified by Henriksen, Lloyd, and Holtz discloses the limitations of claim 32 as stated above. Matsumura further discloses multiple controllers (e.g. “transmission and reception control circuit 3” [0036] and “operation control circuit 72 is formed by, for example, a microcomputer, takes a pressing operation command input from an operation change over interface 74 and controls the motor 52” [0046]). Holtz further teaches wherein the first switch and the second switch are in communication with a controller  that is configured to perform at least one operation selected from the group consisting of: (1) restricting image acquisition if one of the first switch and the second switch is closed, and (2) alerting a user when one of the first switch and the second switch is closed which is indicative of probe displacement reaching a maximum limit (“circuit incorporating a slide switch or potentiometer may be used to determine the linear position of a shaft in the catheter and indicate the corresponding deployed electrode length. The deployed electrode length may be indicated using LED's or a display on the catheter or using the display on the generator. In one embodiment a safety light or audible alert indicates that the electrodes have been completely retracted and the catheter is safe to remove from the body.” [0357]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Matsumura with the controller being configured to perform at least one operation selected from the group consisting of: (1) restricting (2) alerting a user when one of the first switch and the second switch is closed which is indicative of probe displacement reaching a maximum limit as taught by Holtz in order to provide adequate visual aid to a clinician. 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Henriksen as applied to claim 1 above and further in view of Ohgishi et al. (US 2013/0158410, June 20, 2013, hereinafter “Ohgishi”).
Regarding claim 44, Matsumura modified by Henriksen discloses the limitations of claim 1 as stated above. Matsumura further discloses wherein the inner sleeve is at least partially open at two ends (“at a portion in the stage portion 33 between the pair of the catching members 34, a through hole is provided which permits insertion of the probe 2” [0041], Fig. 6 and corresponding description).
Matsumura fails to disclose the inner sleeve having an open side, with the second hollow interior being configured to laterally receive the probe through the open side.
However, Ohgishi teaches, in the same field of endeavor, a probe holder, i.e. inner sleeve, with a hollow interior (housing portion 5a of shield case 5, Fig. 6, re-produced below, and corresponding description) that is at least partially open at two ends (through hole 14a and lead-out port 17, Fig. 6 and corresponding description) and has an open side, with the hollow interior being configured to laterally receive the probe through the open side (opening portion 11 of side surface portion 16, Fig. 6 and corresponding description).

    PNG
    media_image2.png
    348
    399
    media_image2.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Matsumura with the inner sleeve having an open side, with the second hollow interior being configured to laterally receive the probe through the open side as taught by Ohgishi in order to allow for easier insertion of the probe into the probe handle accessory. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Henriksen as applied to claim 17 above and further in view of Park et al. (US 2004/0056751, March 25, 2004, applicant submitted prior art via the IDS, hereinafter “Park”).
Regarding claim 29, Matsumura modified by Henriksen discloses the limitations of claim 17 as stated above but fails to disclose wherein the at least one constant force spring comprises a spring made from a shape memory alloy. 
However, Park teaches, in the same field of endeavor, wherein the at least one constant force spring comprises a spring made from a shape memory alloy (biasing element 301 moving ultrasound transducer 310 is a spring made of shape memory alloy, Fig. 3 and corresponding description, e.g. [0032]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Matsumura modified by . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793